—Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision of the Hearing Examiner (Aman, H.E.). We note, however, that respondent contends that he should receive credit against his child support payments for all or a portion of the sum he pays toward the child’s room and board at college. That contention is raised for the first time on appeal, and the record is not sufficiently developed for this Court to review it. (Appeal from Order of Erie County Family Court, Battle, J. — Support.) Present— Lawton, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ.